            Case 5:18-cr-00227-SLP Document 87 Filed 03/08/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )              Case No. CR-18-227-SLP
                                          )
                                          )
JOSEPH MALDONADO-PASSAGE,                 )
                                          )
                     Defendant.           )


        RESPONSE TO GOVERNMENT’S MOTION IN LIMINE - DOC. 73

       Counsel for defendant Joseph Maldonado-Passage, submit the following response to

the government’s motion in limine (Doc. 73) filed March 5, 2019, regarding evidence and/or

innuendos regarding the death of Carol Baskin’s late husband. At this time, counsel for Mr.

Maldonado-Passage do not anticipate the circumstances surrounding the death of Carole

Baskin’s late husband will become relevant. However, counsel note that a text message

exchange between Agent Matthew Bryant and Jeffery Lowe concerning this topic is in the

discovery material. The following reference to the discovery material will assist the

government in locating this message. See Discovery, bate stamp numbers D10531-10532

(disk 9).

       If counsel for Mr. Maldonado-Passage believe reference to the circumstances

surrounding the death of Ms. Baskin’s late husband become relevant at any point in the trial,

counsel will alert the Court and the matter can be taken up outside the presence of the jury.
         Case 5:18-cr-00227-SLP Document 87 Filed 03/08/19 Page 2 of 2



                                    Respectfully submitted,


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    COUNSEL FOR DEFENDANT




                             CERTIFICATE OF SERVICE

        I hereby certify that on this the 8th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                              2
